Citation Nr: 0111558	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-10 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether the apportionment of the veteran's Department of 
Veterans Affairs (VA) benefits in the amount of $200 monthly 
for the veteran's spouse was proper.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1969. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a Special Apportionment Decision of 
the San Juan, Puerto Rico VA Regional Office (RO), which 
awarded apportionment of $200 monthly, of the veteran's 
disability compensation, to the veteran's spouse.  The 
veteran appealed this decision. 


REMAND

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (2000), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  The Board notes that it 
does not appear that the apportionee was apprised that the 
veteran disagreed and appealed the apportionment award as she 
was not provided with a statement of the case or a copy of 
the veteran's substantive appeal as required under 38 
U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. §§ 19.101, 19.102 
(2000).

Moreover, the Board notes that the veteran submitted a copy 
of his divorce decree in May 2000.  It is not clear from the 
claims folder whether the RO addressed this information.  The 
other party has not been informed that the document claimed 
to be the divorce decree has been submitted.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The apportionee and her 
representative, if any, should be 
provided with a copy of the May 2000 
statement of the case and a copy of the 
veteran's May 2000 substantive appeal in 
accordance with 38 U.S.C.A. § 7105A(b) 
and 38 C.F.R. §§ 19.101, 19.102.  They 
should also be afforded the appropriate 
period to respond.  They should also be 
notified that a copy of a divorce decree 
has been submitted.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, all parties and 
their representatives, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  It should also 
reflect any adjudication that occurred as 
a result of the receipt of the divorce 
decree.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The parties have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




